Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates et al. (US 11,280,569), hereinafter (“Yeates”), in view of McCormick (US 10,247,498).
Re claims 1-4, Yeates (Fig 52) discloses a magazine comprising: a magazine body that is made of synthetic resin, has front and rear plates and two side plates, a cartridge outlet formed at a top thereof, a front groove being open upward and formed at a top of the front plate, and a rear groove being open upward and formed at a top of the rear plate, and has guide plates bent toward the inside of the cartridge outlet at rear portions of top of the side plates and preventing cartridges from separating upward; and two side reinforcing metal plates (310) inserted and fixed by insert molding inside upper end portions of the side plates and the guide plates, the two side reinforcing metal plates not to be exposed to the outside.  
Yeates does not show several resin holes corresponding to the upper end portion of the magazine formed in the reinforcing plates.  McCormick teaches metal reinforcement plates corresponding to an upper end portion of a magazine having resin holes formed in the reinforcement plates (see c. 15, l. 35+) for the purpose of the polymer resins forming a bond to the metal plates to yield a solid bonding between the polymer and the reinforcement plates.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the reinforcement plates in Yeates to have resin holes at the upper end portion of the magazine.  The motivation (as taught by McCormick) would be to form a solid bond between the polymer magazine and the metal reinforcement plates feed lips.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
 
Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641